
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Parts 281 and 282
        [EPA-R04-UST-2020-0614; FRL-8816-01-R4]
        Tennessee: Final Approval of State Petroleum Underground Storage Tank Program Revisions, Codification, and Incorporation by Reference
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The State of Tennessee (Tennessee or State) has applied to the Environmental Protection Agency (EPA) for final approval of revisions to its Petroleum Underground Storage Tank Program (Petroleum UST Program) under subtitle I of the Resource Conservation and Recovery Act (RCRA). Pursuant to RCRA, the EPA is proposing to approve revisions to the Tennessee Petroleum UST Program. This action is based on the EPA's determination that the State's revisions satisfy all requirements for UST program approval. This action also proposes to codify Tennessee's revised Petroleum UST Program and to incorporate by reference the State statutes and regulations that we have determined meet the requirements for approval.
        
        
          DATES:
          Comments on this proposed rule must be received on or before October 12, 2021.
        
        
          ADDRESSES:
          You may send comments, identified by Docket ID No. EPA-R04-UST-2020-0614, by either of the following methods:
          • Federal eRulemaking Portal: https://www.regulations.gov (our preferred method). Follow the online instructions for submitting comments.
          • Email: smith.wg@epa.gov. Include the Docket ID No. EPA-R04-UST-2020-0614 in the subject line of the message.
          
            Instructions: Submit your comments, identified by Docket ID No. EPA-R04-UST-2020-0614, via the Federal eRulemaking Portal at https://www.regulations.gov. Follow the online instructions for submitting comments. Once submitted, comments cannot be edited or removed from https://www.regulations.gov. The EPA may publish any comment received to its public docket. Do not submit electronically any information you consider to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Multimedia submissions (audio, video, etc.) must be accompanied by a written comment. The written comment is considered the official comment and should include discussion of all points you wish to make. The EPA will generally not consider comments or comment contents located outside of the primary submission (i.e., on the web, cloud, or other file sharing system). For additional submission methods, the full EPA public comment policy, information about CBI or multimedia submissions, and general guidance on making effective comments, please visit: https://www.epa.gov/dockets/commenting-epa-dockets.
          

          Out of an abundance of caution for members of the public and our staff, the public's access to the EPA Region 4 Offices is by appointment only to reduce the risk of transmitting COVID-19. We encourage the public to submit comments via https://www.regulations.gov or via email. The EPA encourages electronic comment submittals, but if you are unable to submit electronically or need other assistance, please contact Winston Smith, the contact listed in the FOR FURTHER INFORMATION CONTACT provision below. The index of the docket and all publicly available docket materials for this action are available for review on the https://www.regulations.gov website. The EPA encourages electronic reviewing of these documents, but if you are unable to review these documents electronically, please contact Winston Smith to schedule an appointment to view the documents at the Region 4 Offices. Interested persons wanting to examine these documents should make an appointment at least two weeks in advance. EPA Region 4 requires all visitors to adhere to the COVID-19 protocol. Please contact Winston Smith for the COVID-19 protocol requirements for your appointment.

          Please also contact Winston Smith if you need assistance in a language other than English or if you are a person with disabilities who needs a reasonable accommodation at no cost to you. For further information on EPA Docket Center services and the current status, please visit us online at https://www.epa.gov/dockets.
          
          The EPA continues to carefully and continuously monitor information from the Centers for Disease Control and Prevention (CDC), local area health departments, and our Federal partners so that we can respond rapidly as conditions change regarding COVID-19.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Winston Smith, RCRA Programs and Cleanup Branch, Land, Chemicals, and Redevelopment Division, U.S. Environmental Protection Agency, Region 4, Atlanta Federal Center, 61 Forsyth Street SW, Atlanta, Georgia 30303-8960; Phone number: (404) 562-9467, email address: smith.wg@epa.gov. Please contact Winston Smith by phone or email for further information.
        
      
      
        SUPPLEMENTARY INFORMATION:

        For additional information, see the direct final rule published in the “Rules and Regulations” section of this Federal Register.
        
          List of Subjects in 40 CFR Parts 281 and 282
          Environmental protection, Administrative practice and procedure, Hazardous substances, Incorporation by reference, Indian country, Petroleum, Reporting and recordkeeping requirements, State program approval, Underground storage tanks.
        
        
          Authority: 
          This document is issued under the authority of sections 2002(a), 9004, and 7004(b) of the Solid Waste Disposal Act, as amended, 42 U.S.C. 6912, 6991c, 6991d, and 6991e.
        
        
           Dated: August 30, 2021.
          John Blevins,
          Acting Regional Administrator, Region 4.
        
      
      [FR Doc. 2021-19340 Filed 9-8-21; 8:45 am]
      BILLING CODE 6560-50-P
    
  